Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites the limitation “b10, b20, b30, b40, b50, and b60 are each independently an integer from 1 to 10”.  However, variables b30, b40, b50, and b60 do not appear in Formula 1 of claim 1.  Additionally, variables a30, a40, a50, and a60 while recited in formula I are not defined within claim 1.  For purposes of further examination, variables b30, b40, b50, and b60 as recited in claim 1 will be interpreted as variables a30, a40, a50, and a60.  Applicants need to amend Formula 1 to correct for this discrepancy.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolohan (US 2018/0294421).
Claim 1: Wolohan teaches organic electroluminescent materials and devices.  The inventive compounds disclosed therein are taught and exemplified as host materials for emissive layers in organic electroluminescent devices.  The inventive compounds are taught as having a 

    PNG
    media_image1.png
    247
    282
    media_image1.png
    Greyscale
.  This compound is redrawn in the manner of Formula 1 of claim 1 and shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	As seen above, rings A1 and A2 are unsubstituted fused benzene rings, variable a1, a2, and a3 are all equal to 1, all L1, L2, and L3 satisfy formula 3 of claim 1 with A4 being a m-phenylene group, with the m-phenylene ring in L2 having a cyano group.  Variables Ar1 and Ar2 have the formula –(L4)a4-(R60)a60 with L4 being equal to any one of formulae 2-4 (as shown above) and R60 being equal to a hydrogen atom.  Variable Ar3 has the formula –(L4)a4-(R60)a60 with L4 being equal to any one of formulae 2-4 (as shown above) and R60 being equal to a hydrogen atom.  
4 is equal to one for all Ar1, Ar2, and Ar3 groups, thereby anticipating claim 2.
	Claim 3: In the compound above, rings A1 and A5 are benzene groups, thereby anticipating claim 3.
Claim 4: In the compound above, rings A1 and A2 are equal to fused benzene groups, thereby anticipating claim 4.
Claim 5: In the compound above, rings A3-A5 are equal to a benzene group, thereby anticipating claim 5.
Claim 6: In the compound above, L1 and L3 anticipate formula 3-2 of claim 6 and L2 anticipates formula 3-5 of claim 6.
Claims 7 and 8: In the compound above, all variables R10 through R60 are equal to hydrogen atoms or a cyano group, thereby anticipating claims 7 and 8.
Claim 9: In the compound above the number of cyano groups is equal to one, thereby anticipating claim 9.
Claim 12: The compound shown above also anticipates Formula 10 of claim 12, as described in claim 1 above.
Claim 13: The compound shown above anticipates formula 10-5 of claim 13 with linker L2 having formula 3-5 as recited in claim 6.
Claims 15-20: Wolohan teaches that the compounds taught therein, including the compound shown above, are employed as host materials for phosphorescent emissive layers in an organic electroluminescent device which is comprised of the customary layers (anode, hole injection and hole transport layers, emission layer, electron transport and injection layers, and cathode), thereby anticipating claims 15-17.  Additionally, Wolohan teaches and claims that the compounds taught therein are employed as transporting materials (claim 13 of Wolohan).  One of ordinary skill in the art would have immediately envisaged both hole and electron transporting layers, thereby anticipating claims 19 and 20.

Claims 1, 3-9, 12, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (WO 2016/043394).
Claim 1: Choi et al. teaches the following compound:

    PNG
    media_image3.png
    247
    264
    media_image3.png
    Greyscale
.
This compound anticipates formula 1 of claim 1 with each of variables Ar1-Ar3 satisfying –(L4)a4-(R60)a60 with variable a4 being equal to zero and variable R60 being a methyl group.  Additionally, variable a2 is equal to zero, variables a1 and a3 are both equal to one, linker L1 satisfies formula 3 of claim 1 and linker L3 satisfies formula 2 of claim 1.
	Claim 3: In the compound above, ring A1 is a fused benzene group.  There is no ring A5.  Only ring A4 is present in the compound above.  Ring A5 is not a required limitation in claim 1.
	Claim 4: Rings A1 and A2 are fused benzene groups, thereby anticipating claim 4.
	Claim 5: In the compound above, ring A4 is a m-phenylene group, thereby anticipating claim 5.  Rings A3 and A5 are not required to be present in claim 1.
Claim 6: In the compound above, L1 is a group satisfying formula 3-2 with R40 being a phenyl group which is substituted with a cyano group, and L3 is a group satisfying formula 3-1.
Claims 7 and 8: In the compound above, all R10 through R60 groups are equal to hydrogen, or biphenyl groups, thereby anticipating claims 7 and 8.
Claim 9: There is one cyano group in the compound above, thereby anticipating claim 9.
Claim 12: The compound above also anticipates formula 10 of claim 12 as described in claim 1 above.
Claim 13: The compound above anticipates formula 10-4 of claim 13 with variable a2 being equal to zero and variable R42 being a cyano-substituted phenyl group.
Claim 15: Choi et al. explicitly teaches that the inventive compounds taught therein, including the compound above, are employed in an organic light-emitting device, which comprises an anode and a cathode, thereby anticipating claim 15.
Claim 19: The inventive compounds taught by Choi et al., which includes the compound shown above, are employed within a hole transport region of an organic light-emitting diode, thereby anticipating claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolohan (US 2018/0294421), as applied to claim 1 above.
Claim 10: Wolohan teaches the general formula A-Z(Ar)2-L-B (paragraph 0016).  Variable A is selected from the group consisting of dibenzofuran, dibenzothiophene, dibenzoselenophene and aza-analogs thereof (paragraph 0060).  Additionally, these groups may be optionally substituted by a variable R1 (paragraph 0060).  Variable R1 is defined as being a group which includes a nitrile group (a cyano group).  As such, it would have been obvious to one having ordinary skill in the art to have prepared a compound analogous to the ones shown above, but having an additional cyano group attached as variable R60.  Such a compound would satisfy all of the limitations of claim 10.
Claim 11: Wolohan teaches the general formula A-Z(Ar)2-L-B (paragraph 0016).  Variable B is taught as being a group which comprises a carbazole, azacarbazole, or 1 (paragraph 0022).  Variable R1 is defined as being a group which includes a nitrile group (a cyano group).  As such, it would have been obvious to one having ordinary skill in the art to have prepared a compound analogous to the ones shown above, but having an additional cyano group attached at either rings A1 and A2.  Such a compound would satisfy all of the limitations of claim 11. 

Potentially Allowable Subject Matter
Claim 14 does not have any prior art rejections and the compounds taught therein are believed to be novel and unobvious over the prior art.  Wolohan requires at least one group bonded to the silicon atom to be a group other than phenyl.  All of the compounds recited in claim 14 have triphenylsilyl moieties.  Choi et al. also does not teach or suggest triphenylsilyl moieties in the compounds taught therein.  Compound (26) of Sekine et al. (JP-2013093432) is similar to compounds of Formula 1 as claimed but compound (26) has a carbazole linker L1, which does not read on any one of Formulae 2-4 as claimed.  Kitamura et al. (JP-2011140475) teaches the compound 
    PNG
    media_image4.png
    74
    212
    media_image4.png
    Greyscale
, however, the anthracene linker does not read on any one of Formulae 2-4 as claimed.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766